Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 and 23-24 are pending. Claims 17-20 and 23-24 are withdrawn. Claims 1-16 are examined below.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 10/1/2021 is acknowledged. Regarding applicant’s concern, claim 7 is considered a part of Group I. Group I should read claims 1-16 and Group II should read claim 17,  In regards to applicant’s other comment regarding the prior art, see rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 9-16 are claiming structure during processing steps of the product, i.e. a primary particle and tempered primary particle, etc. (see applicant’s specification, page 5), but is dependent on the composite of claim 1. The particle which is referenced in claims 9-16 are indefinite.

Claims 10-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear which values are being measured. It is all unclear what value is being calculated, i.e. ZnO coverage of ZnO.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant recites the Zn content of the composite. Then states the Zn content is in reference to O only. This limitation is unclear. I applicant claiming the ratio of Zn to O percentage in the composite, or is the content of Zn otherwise referenced to O. 


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claims 9-16 are claiming structure during processing steps that is exposed to further processing to obtain the composite of claim 1. These limitations do not further define the structure of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-9, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Graphene Decorated with ZnO Nanocrystals with Improved Electrochemical Properties Prepared by a Facile In Situ Hydrothermal Route) as evidenced by Hou et al. (Influence of order degree of coaly graphite on its structure change during preparation of graphene oxide).
Regarding claim 1, Song discloses a composite comprising 
an exfoliated graphite support material, wherein said exfoliated graphite support material is coated with ZnO nanoparticles (see figs. 2 and 3, pages 2167-2168),

Song does not disclose that the degree of graphitization g is determined by the formula (IV): 

    PNG
    media_image1.png
    49
    714
    media_image1.png
    Greyscale
wherein d002 is the distance of the lattice planes determined of the measured position of the (002) reflex and calculated according to the Bragg equation, dg = 335.4 pm which is a literature value for totally graphitized carbon and dng represents non-graphitized carbon with a value of 344 pm, 
Hou discloses the equation for measuring graphitization is known and standard for the industry, wherein graphitization g is determined by the formula (IV): 

    PNG
    media_image1.png
    49
    714
    media_image1.png
    Greyscale
(see Hou formula 1, page 629).
wherein d002 is the distance of the lattice planes determined of the measured position of the (002) reflex and calculated according to the Bragg equation, dg = 335.4 µm which is a literature value for totally graphitized carbon and dng represents non-graphitized carbon with a value of 344 µm (see section 3.1, page 629).
As evidenced by Hou, graphitization is measured in the industry per applicant’s recited formula.
Song does not disclose the composite has a graphitization in a range of 50 to 93 %, obtained by XRD Rietveld analysis. 
Hou provides evidence known in the art that graphitization at 40% and below results in amorphous carbon (see pages 629-631).
Therefore it would be obvious to a person having ordinary skill in the art to utilize graphene with a high graphitization as graphene is required as disclosed by Song and not amorphous carbon.
The court has held it would be obvious to a person having ordinary skill in the art that differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.

Regarding claim 2, modified Song discloses a composite according to claim 1, wherein the composite has a content of exfoliated graphite and ZnO in a range of 85 to 100 wt.-%, based on the total weight of the composite. Specifically, Song does not disclose additional components of the composite (see fig. 3, and pages 2164-2176), therefore anticipates the range. See MPEP § 2131.03.

Regarding claim 3, modified Song discloses a composite according to claim 1, but does not disclose wherein the specific content Csp.Zno of the ZnO nanoparticles, determined from the formula (V):
Csp.ZnO = mZnO/ßgr
wherein mZnO is the content of ZnO in wt.-%, based on the mass of the total composite as determined from ICP-OES and ßgr is the specific surface determined by BET of the exfoliated graphite support material, is in a range of 0.2 to 0.85 wt-% g/m2.

The court has held it would be obvious to a person having ordinary skill in the art that differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.

Regarding claim 4, modified Song discloses a composite according to claim 1, wherein the exfoliated graphite material is a non-oxidized graphite. Specifically, Song begins with graphite oxide, but reduces the carbon down to graphene and therefore the expanded composite is graphene (see fig. 3, and pages 2164-2169).

Regarding claim 5, modified Song discloses a composite according to claim 1, wherein any of the two basic components exfoliated graphite or ZnO nanoparticles of the composite are not formed on a further support material. Specifically, Song does not disclose a support material (see pages 2164-2176).

Regarding claim 6, modified Song discloses a composite according to claim 1. 
The limitations wherein the composites consist of a) primary composites, wherein the primary composite is produced by a first coating step of the exfoliated graphite support with ZnO nanoparticles; b) primary tempered composites, which are obtained by tempering the primary composites a) in an inert or a reducing gas atmosphere at a temperature of 350 to 750 °C; c) secondary composites, obtained by further coating of the primary tempered composites b) with ZnO nanoparticles; or d) secondary tempered composites, which are obtained by tempering the secondary composites c) in an inert or a reducing atmosphere at a temperature of 350 to 750 °C, are product by process limitations and is given weight to the extent that the process defines structure. It is the examiner’s position that the structure of modified Song is substantially identical to the claimed structure.

Regarding claim 7, modified Song discloses a composite according to claim 6. The limitations wherein the composites consist of a) primarily composites, wherein the primary composite is produced by a first coating step of the exfoliated graphite support with ZnO nanoparticles or b) primarily tempered composites, which are obtained by tempering the primary composites a) in an inert or a reducing atmosphere, wherein the temperature of tempering is in a range of 420 0C to 750 °C when using an inert atmosphere or in a range of 375 0C to 700 °C when using a reducing atmosphere, is a product by process limitation and is given weight to the extent that the process defines structure. It is the examiner’s position that the composite of Song is substantially identical to that claimed.

Regarding claim 8, modified Song discloses a composite according to claim 6. The limitation wherein at least one tempering step is made in a reducing atmosphere is a product by process limitation and is given weight to the extent that the process defines structure. It is the examiner’s position that the process defines structure. It is the examiner’s position that the structure of Song is substantially identical to that claimed.

Regarding claim 9, modified Song discloses a composite according to claim 6, but does not disclose wherein interim average particle size d1,ZnO of the ZnO nanoparticles is in a range from 3.0 to 7.0 nm. Song does disclose the particle size diameter, dispersion and weight percent is controlled (see Song pages 2164-2174).
The court has held it would be obvious to a person having ordinary skill in the art to optimize a known variable as differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP § 2144.05.
The limitations that the particle is as determined by TEM and the particle is in the primary coated composite a) are product by process limitation and is given weight to the extent that the process defines structure. It is the examiner’s position that the structure of Song is substantially identical to that claimed.
Alternatively:
Regarding claim 9, modified Song discloses a composite according to claim 6, the limitations 1) wherein interim average particle size d1,ZnO of the ZnO nanoparticles is in a range from 3.0 to 7.0 nm 2) the particle diameter is as determined by TEM and 3) the particle is in the primary coated composite a), are product by process limitations and are given weight to the extent that the process defines structure. It is the examiner’s position that the structure of Song is substantially identical to that claimed.


The limitation that the d1,zno of the ZnO nanoparticles in the primary coated tempered composite b) which was tempered in an inert atmosphere and as determined by TEM is a product by process limitation and is given weight to the extent that the process defines structure. It is the examiner’s position that the structure of Song is substantially identical to that claimed.

Regarding claim 13, modified Song discloses a composite according to claim 6, wherein the average particle size diameter of Zn) is around 30 to 40 nm (see page 2168), which anticipates the recited range of 7 to 50 nm 
The limitation that the diameter is d1,ZnO of the ZnO nanoparticles of a primarily coated tempered composite b) is tempered in reduced atmosphere and diameter as determined by TEM are product by process limitations and are given weight to the extent that the process defines structure. It is the examiner’s position that the 

Regarding claim 15, modified Song discloses a composite according to claim 6, wherein the composite has a Zn content of 52 to 58 atom%. Song discloses the weight percent of ZnO, which would determine the Zn content of the composite. 
The court has held it would be obvious to a person having ordinary skill in the art to optimize a known variable as differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP § 2144.05
The limitation that the Zn content is determined in a primarily tempered composite b), wherein Zn-content is determined with EDX on cross sections of the composite and measured on single ZnO particles and referenced to Zn- and oxygen content only, is a product by process limitation and is given weight to the extent that the process defines structure. It is the examiner’s position that the structure of Song is substantially identical to that claimed.

Regarding claim 16, modified Song discloses a composite according to claim 6, wherein the content of the ZnO nanoparticles is 14.6% weight percent of the composite (see pages 2168-2169) which anticipates the recited limitation from 3 to 15 wt.-%, based on the total weight of the composite.
The limitation that the ZnO weight percent of the composite is for the primary coated composites a) and b) is a product by process limitation and is given weight to the extent that the process defines structure. It is the examiner’s position that the structure of Song is substantially identical to that claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhamu et al. (US 2016/0301096).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721